Exhibit 10.1
AMERICA SERVICE GROUP INC.
2009 EQUITY INCENTIVE PLAN
NON-INCENTIVE STOCK OPTION CERTIFICATE
America Service Group Inc. (“ASG”), a Delaware corporation, in accordance with
the America Service Group Inc. 2009 Equity Incentive Plan, hereby grants an
Option to                                         , who shall be referred to as
“Employee,” to purchase from ASG                      shares of common stock at
an Option Price per share equal to $15.33, which grant shall be subject to all
of the terms and conditions set forth in this Option Certificate and in the
Plan. This grant has been made as of October 5, 2010, which shall be referred to
as the “Grant Date.” This Option is not intended to satisfy the requirements of
§ 422 of the Internal Revenue Code and thus shall be a Non-ISO as that term is
defined in the Plan.

                  AMERICA SERVICE GROUP INC.
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           
 
            Acknowledged and Agreed:   EMPLOYEE
 
           
 
                     
 
           
 
  Date:        
 
           

TERMS AND CONDITIONS
     § 1. Plan. This Option grant is subject to all the terms and conditions set
forth in the Plan and this Option Certificate, and all the terms in this Option
Certificate which begin with a capital letter are either defined in this Option
Certificate or in the Plan. If a determination is made that any term or
condition set forth in this Option Certificate is inconsistent with the Plan,
the Plan shall control. A copy of the Plan will be made available to Employee
upon written request to the Committee.

 



--------------------------------------------------------------------------------



 



  § 2.    Vesting and Option Expiration.     (a)   General Rule. Subject to §
2(b) and § 2(c), Employee’s right under this Option Certificate to exercise this
Option shall vest with respect to:

  (1)   one-third of the non-vested shares of Stock which are subject to this
Option on the first anniversary of the Grant Date provided he or she remains
continuously employed by ASG through the first anniversary of the Grant Date,  
  (2)   one-third of the non-vested shares of Stock which remain subject to this
Option on the second anniversary of the Grant Date provided he or she remains
continuously employed by ASG through the second anniversary of the Grant Date,
and     (3)   the remaining non-vested shares of Stock which are subject to this
Option on the third anniversary of the Grant Date provided he or she remains
continuously employed by ASG through the third anniversary of the Grant Date.

  (b)   Option Expiration Rules.

  (1)   Non-Vested Shares. Except as may otherwise be set forth in Employee’s
separate written employment agreement (if any), if Employee’s employment with
ASG terminates for any reason whatsoever, including death, disability (as
determined under ASG’s long-term disability plan) or retirement, while there are
any non-vested shares of Stock subject to this Option under § 2(a), this Option
immediately upon such termination of employment shall expire and shall have no
further force or effect and be null and void with respect to such non-vested
shares of Stock.     (2)   Vested Shares. Employee’s right to exercise all or
any part of this Option which has vested under § 2(a) shall expire no later than
the tenth anniversary of the Grant Date. However, if Employee’s employment with
ASG terminates before the tenth anniversary of the Grant Date, Employee’s right
to exercise this Option which has vested under § 2(a) shall expire and shall
have no further force or effect and shall be null and void as of:

  (A)   the date his or her employment terminates if his or her employment
terminates for cause (as determined by the Committee),

-2-



--------------------------------------------------------------------------------



 



  (B)   the first anniversary of the date his or her employment terminates if
his or her employment terminates as a result of his or her death or disability
(as determined under ASG’s long-term disability plan), or     (C)   the end of
the 90-day period which starts on the date his or her employment terminates if
his or her employment terminates other than (1) for cause (as determined by the
Committee) or (2) as a result of his or her death or disability (as determined
under ASG’s long-term disability plan).

  (c)   Special Rules.

  (1)   Change in Control. If there is a Change in Control of ASG, this Option
shall be subject to the provisions of § 14 of the Plan with respect to such
Change in Control.     (2)   Affiliates. For purposes of this Option
Certificate, any transfer of employment between ASG and any Affiliate, Parent or
Subsidiary of ASG or between any Affiliate, Parent or Subsidiary of ASG shall
not be treated as a termination of employment under the Plan or this Option
Certificate.     (3)   Fractional Shares. Employee’s right to exercise this
Option shall not include a right to exercise this Option to purchase a
fractional share of Stock. If Employee exercises this Option on any date when
this Option includes a fractional share of Stock, his or her exercise right
shall be rounded down to the nearest whole share of Stock and the fractional
share shall be carried forward until that fractional share together with any
other fractional shares can be combined to equal a whole share of Stock or this
Option expires.

     § 3. Method of Exercise of Option. Employee may exercise this Option in
whole or in part (to the extent this Option is otherwise exercisable under § 2
with respect to vested shares of Stock) only in accordance with the rules and
procedures established from time to time by ASG for the exercise of an Option.
The Option Price shall be paid at exercise either in cash, by check acceptable
to ASG, by tendering to ASG shares of Stock registered in Employee’s name which
have been held for at least six months or through any cashless exercise/resale
procedure which is implemented by a broker unrelated to ASG through a sale of
Stock in the open market and which is acceptable to the Committee, or in any
combination of these forms of payment.

-3-



--------------------------------------------------------------------------------



 



     § 4. Delivery and Other Laws. ASG shall deliver appropriate and proper
evidence of ownership of any Stock purchased pursuant to the exercise of this
Option as soon as practicable after such exercise to the extent such delivery is
then permissible under applicable law or rule or regulation, and such delivery
shall discharge ASG of all of its duties and responsibilities with respect to
this Option.
     § 5. Nontransferable. Except as expressly authorized by the Committee, no
rights granted under this Option shall be transferable by Employee other than by
will or by the laws of descent and distribution, and the rights granted under
this Option shall be exercisable during Employee’s lifetime only by Employee.
The person or persons, if any, to whom this Option is transferred by will or by
the laws of descent and distribution shall be treated after Employee’s death the
same as Employee under this Option Certificate.
     § 6. No Right to Continue Service. Neither the Plan, this Option, nor any
related material shall give Employee the right to continue in employment by ASG
or shall adversely affect the right of ASG to terminate Employee’s employment
with or without cause (as determined by the Committee) at any time.
     § 7. Stockholder Status. Employee shall have no rights as a stockholder
with respect to any shares of Stock under this Option until such shares have
been duly issued and delivered to Employee, and no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of rights
of any kind or description whatsoever respecting such Stock except as expressly
set forth in the Plan.
     § 8. Governing Law. The Plan and this Option shall be governed by the laws
of the State of Delaware.
     § 9. Binding Effect. This Option shall be binding upon ASG and Employee and
their respective heirs, executors, administrators and successors.
     § 10. Tax Withholding. This Option has been granted subject to the
condition that Employee consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which ASG determines are applicable upon the exercise of this Option.
     § 11. References. Any references to sections (§) in this Option Certificate
shall be to sections (§) of this Option Certificate unless otherwise expressly
stated as part of such reference.

-4-